    Case 18-07363-LA11              Filed 04/22/21        Entered 04/22/21 14:20:02    Doc 571     Pg. 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

                                                       Minute Order
Hearing Information:
                                                                                                                   0.00
                     Debtor:   CUKER INTERACTIVE, LLC
               Case Number:    18-07363-LA11          Chapter: 11
      Date / Time / Room:      THURSDAY, APRIL 22, 2021 02:00 PM DEPARTMENT 2
       Bankruptcy Judge:       LOUISE DeCARL ADLER
        Courtroom Clerk:       KAREN FEARCE
          Reporter / ECR:      TRISH CALLIHAN

Matter:
              OBJECTION TO PROOF OF CLAIM NO. 13 OF PILLSBURY WINTHROP SHAW PITTMAN LLP. (Fr
              12/3/20)



Appearances:

        Appearance excused.


Disposition:                                                                                         1.00

        Tentative Ruling of the Court is affirmed. Appearance of Counsel is excused.




Page 1 of 1                                                                                      4/22/2021   2:17:22PM
